Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition submitted by the General Assembly relating to the right to pray. The fair ballot language statement, prepared pursuant to § 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to provide that neither the state nor political subdivisions shall establish any official religion. The amendment further provides that a citizen's right to express their religious beliefs regardless of their religion shall not be infringed and that the right to worship includes prayer in private or public settings, on government premises, on public property, and in all public schools. The amendment also requires public schools to display the Bill of Rights of the United States Constitution.
  A "no" vote will not change the current constitutional provisions protecting freedom of religion.
  If passed, this measure will have no impact on taxes. *Page 2
Pursuant to § 116.025, RSMo, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the joint resolution, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________ CHRIS KOSTER Attorney General *Page 1